SULLIVAN, J.
It is our judgment that inasmuch as the retiring councilman attended the regular session the ordinance could not be made ineffectual or invalid simply because the member left the council chamber prior to adjournment.
As we understand the record the only taint claimed to be on the proceedings of the special sessions is because of the absence of notice and no substantial contention is made of the absence of any quorum oi the right to transact business at the special sessions unless the mere absence of notice as is claimed by the defendant with respect to the retiring councilman is sufficient to invalidate the proceedings, but *284according to our ánalysis of the record it is our judgment that his presence at the regular meeting relieves the record of any cloud upon the proceedings of the special sessions.
Holding these views the writ is allowed as prayed for in the petition.
Vickery, PJ, and Levine, J, concur.